UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HELFRIED E. SARTORI,                     
                Plaintiff-Appellant,
                 v.
DOUGLAS VARGO; DAVID GARRAGHTY;
GEORGE HINKLE; CLAUDE NOIROT;
DANIEL T. MAHON; JAMES KING;                     No. 03-6131
RONALD J. ANGELONE; VERNON
SMITH, Dr.; KAREN WALLACE; STEVE
HARRIS; N. N. WHITE; N. N.
CHATHAM, Dr.; N. N. KAZI; FRED
ROACH,
              Defendants-Appellees.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                         (CA-02-990-AM)

                   Submitted: February 20, 2003

                      Decided: March 4, 2003

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Helfried E. Sartori, Appellant Pro Se.
2                         SARTORI v. VARGO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Helfried Sartori appeals the district court’s November 13, 2002
order denying his Fed. R. Civ. P. 59(e) motion to reconsider its Octo-
ber 11, 2002 order denying reconsideration of its dismissal of his
complaint under 42 U.S.C. § 1983 (2000) without prejudice. Sartori
timely filed one Rule 59(e) motion addressing the district court’s Sep-
tember 18, 2002 order dismissing his complaint, which tolled the
period for noting an appeal. See Panhorst v. United States, 241 F.3d
367, 370 (4th Cir. 2001). Rather than noting an appeal after the dis-
trict court denied his first Rule 59(e) motion, on October 11, 2002,
Sartori filed a second Rule 59(e) motion. Because a second Rule 59(e)
motion will not again toll the period for noting an appeal, and Sartori
did not note his appeal until December 26, 2002, his appeal from the
district court’s September 18 dismissal order is untimely. See Charles
v. Daley, 799 F.2d 343, 347-48 (7th Cir. 1986) (collecting cases). We
therefore dismiss the appeal as to the September 18, 2002 order as
untimely.

   To the extent Sartori’s notice of appeal is timely as to the court’s
denial of his second Rule 59(e) motion on November 13, 2002, we
find no error. Accordingly, we affirm the denial of Sartori’s second
Rule 59(e) motion for the reasons stated by the district court. Sartori
v. Vargo, No. CA-02-990-AM (E.D. Va., filed Nov. 12, 2002; entered
Nov. 13, 2002). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                       DISMISSED IN PART; AFFIRMED IN PART